COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-17-00422-CV


KELLY THOMAS                                                        APPELLANT

                                         V.

CARL PUGLIESE; SETH JOHNS,                                          APPELLEES
CMO OF CARL'S HANDYMAN;
AND CULPEPPER PLUMBING &
AIR CONDITIONING, INC.
                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2016-01764

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s motion to dismiss. It is the court’s opinion

that the motion should be granted; therefore, we dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: December 28, 2017


      1
       See Tex. R. App. P. 47.4.